               Case 2:19-mj-00593-NJK Document 10 Filed 08/19/19 Page 1 of 5



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   NICHOLAS D. DICKINSON
     Assistant United States Attorney
 4   501 Las Vegas Blvd., South, Ste. 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336 / Fax: (702) 388-6418
     nicholas.dickinson@usdoj.gov
 6
     Representing the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                       Case No. 2:19-mj-00593-NJK

10                            Plaintiff,
                                                      STIPULATION TO CONTINUE
11                 vs.                                PRELIMINARY EXAMINATION
                                                      (First Request)
12    CONOR CLIMO,

13                            Defendant.

14          IT IS HEREBY STIPULATED AND AGREED, by and between, the United States of

15   America, through the undersigned, and Paul D. Riddle, Esq., Counsel for defendant Conor

16   Climo, that the Preliminary Examination Hearing currently scheduled for Friday, August 23,

17   2019, at the hour of 4:00 p.m. be continued to a date and time convenient for the Court, but in

18   no event earlier than 21 days. This stipulation is entered into for the following reasons:

19          1. Counsel for the defendant met with the defendant on August 16, 2019. Defendant is

20              in custody and does not object to the continuance;

21          2. The government is producing initial discovery, including the defendant’s recorded

22              statement, and counsel for defendant will need additional time to review discovery

23              and to meet with the defendant;

24

                                                      1
              Case 2:19-mj-00593-NJK Document 10 Filed 08/19/19 Page 2 of 5



 1         3. The additional time requested herein is not sought for the purposes of delay, but to

 2             allow counsel for the defendant sufficient time to effectively and thoroughly research

 3             and prepare;

 4         4. Denial of this request for continuance could result in a miscarriage of justice;

 5         5. Denial of this request for continuance would deny undersigned counsel sufficient time

 6             to effectively and thoroughly prepare, taking into account the exercise of due

 7             diligence; and

 8         6. The additional time requested is permitted under Federal Rule of Criminal Procedure

 9             5.1(d) and excludable in computing the time within which an indictment or

10             information must be filed pursuant to the Speedy Trial Act, Title 18, United States

11             Code, Section 3161(b) and Title 18, United States Code, Section 3161(h)(7)(A)

12             considering the factors in Title 18, United States Code, Sections 3161(h)(7)(B)(i) and

13             3161(h)(7)(B)(iv).

14         This is the first request for a continuance filed herein.

15         WHEREFORE, for the foregoing reasons, the ends of justice would best be served by a

16   continuance of the preliminary hearing.

17         DATED this 19th day of August 2019.

18
     NICHOLAS A. TRUTANICH
19   UNITED STATES ATTORNEY

20
               /s/ Nicholas Dickinson                                  /s/ Paul D. Riddle
21
     NICHOLAS D. DICKINSON                                PAUL D. RIDDLE, ESQ.
22   Assistant United States Attorney                     Counsel for Defendant CLIMO

23

24

                                                      2
              Case 2:19-mj-00593-NJK Document 10 Filed 08/19/19 Page 3 of 5



 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,
 3                                                   Case No. 2:19-mj-00593-NJK
                               Plaintiff,
 4
                  vs.                                FINDINGS OF FACT, CONCLUSIONS OF
 5                                                   LAW, AND ORDER
      CONOR CLIMO,
 6
                               Defendant.
 7
                                              FINDINGS OF FACT
 8
                   Based on the pending Stipulation of counsel, and good cause appearing therefore,
 9
     the Court finds that:
10
            1. Counsel for the defendant met with the defendant on August 16, 2019. Defendant is
11
                in custody and does not object to the continuance;
12
            2. The government is producing initial discovery, including the defendant’s recorded
13
                statement, and counsel for defendant will need additional time to review discovery
14
                and to meet with the defendant;
15
            3. The additional time requested herein is not sought for the purposes of delay, but to
16
                allow counsel for the defendant sufficient time to effectively and thoroughly research
17
                and prepare;
18
            4. Denial of this request for continuance could result in a miscarriage of justice;
19
            5. Denial of this request for continuance would deny undersigned counsel sufficient time
20
                to effectively and thoroughly prepare, taking into account the exercise of due
21
                diligence; and
22
            6. The additional time requested is excludable in computing the time within which trial
23
                must commence pursuant to the Speedy Trial Act, Title 18, United States Code,
24

                                                      3
              Case 2:19-mj-00593-NJK Document 10 Filed 08/19/19 Page 4 of 5



 1             Section 3161(b) and Title 18, United States Code, Section 3161(h)(7)(A) considering

 2             the factors in Title 18, United States Code, Sections 3161(h)(7)(B)(i) and

 3             3161(h)(7)(B)(iv);

 4                                      CONCLUSIONS OF LAW

 5          The ends of justice served by granting said continuance outweigh the best interest of the

 6   public and the defendant in an indictment or information being filed within thirty days of the

 7   defendant being arrested, because the failure to grant said continuance would be likely to result

 8   in a miscarriage of justice, would deny the parties herein sufficient time and the opportunity

 9   within which to be able to effectively and thoroughly prepare, taking into account the exercise of

10   due diligence.

11          The continuance sought herein is excusable under Federal Rule of Criminal Procedure

12   5.1(d) and the Speedy Trial Act, Title 18, United States Code, Section 3161(b) and Title 18,

13   United States Code, Section 3161(h)(7)(A) considering the factors in Title 18, United States

14   Code, Sections 3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).

15

16

17

18

19

20

21

22

23

24

                                                     4
                Case 2:19-mj-00593-NJK Document 10 Filed 08/19/19 Page 5 of 5



 1                                                  ORDER

 2          IT IS THEREFORE ORDERED that the preliminary examination in the above-

 3   captioned matter currently scheduled for August 23, 2019, at 4:00 p.m., be vacated and

 4   continued to ___________________________, 2019, at ______________ a.m./p.m.

 5   IT IS SO ORDERED.

 6   Entered:
                                                        United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                    5
